Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 6-8 and 19-20 remain in the application as withdrawn.


Claim Objections
Claim 14 is objected to because of the following informalities:  the elbow (96) is not correctly characterized as “flat” because it is curved around the axis so applicant must clarify the new meaning.  See MPEP 2111.01.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards and angled wall having an arched profile in a plane parallel to the longitudinal axis”.   Fig. 4 shows a plane parallel to the longitudinal axis and it is not seen where or how the angled wall (98) is arched.

    PNG
    media_image1.png
    503
    653
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jünemann (US 4,431,355).   In regards to claims 1-5 and 9, Jünemann (reproduced below) discloses a grommet (1) comprising: a body having a wall defining an inner surface; a collar (5) extending from a first end body; a plurality of legs (6) extending from a second end of the body opposite the collar; a  by the resistance when it engages with the top edge of the hole.  The feedback feature is a protrusion with a semi-circular shape when viewed in the axial direction extending outwardly from an angled wall on each arm that extends the entire width of the arm in a direction parallel with the circumference with the wall.  The feedback feature would be capable of audible and tactile feedback as it snaps past an edge of the hole.
In regards to claims 10-13 and 15-16, Jünemann additionally discloses the inner wall defines a passage through the first end at the collar and the second end opposite the collar and a plurality of windows (8) around to arms open to the first axial end.  The opening includes an internal edge (at an upper surface) which would initially catch the feedback feature.  There is further shown an elbow (9) between the angled wall and angled ledge with a finger extending from the ledge.  And since the arms are flexible they can attain a first position where the elbow is outside the arm and a second position (as shown) where the elbow is aligned with the feedback feature.

    PNG
    media_image2.png
    303
    589
    media_image2.png
    Greyscale



17, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poupitch (US 2,650,516).  In considering the second embodiment of Poupitch shown in Figs. 8-13, Poupitch discloses a body (52) defining an axis with at least one wall (58); two arms (66) extending from the body on opposite sides at flexure joints (at 72) and; each of the arms including a feedback feature (70).  The feedback feature is shown as a protrusion extending outwardly from the angled arms being semi-circular in plane perpendicular to the axis (Fig. 12), and similar to applicant’s Fig. 4 the protrusion and angled wall having an arched profile in a plane parallel to the axis (Fig. 9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jünemann as applied to claims 10 and 13 above, and further in view of Kubogochi (US 4,952,106).  Jünemann does not disclose the elbow as “flat”.  Kubogochi discloses a grommet similar to Jünemann but with a “flat” elbow between an angled ledge (15b) and angled wall (15a).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art make the elbow of Jünemann flat as disclosed in Kubogochi because the elbows are from the same field of endeavor and for the same purpose so the modification would yield the same predictable results.


Allowable Subject Matter
Claim 18 appears would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Response to Remarks
While the remarks are mostly moot in light of the new grounds of rejection some of the remarks may still be applicable to the new grounds of rejection.

The examiner agrees that Takagaki does not disclose the arms at the second end as amended in claim 1 and the feedback feature being semi-circular and arched in separate planes as amended in claim 17.  And that Sano does not disclose the passageway thought the body as amended in claim 10.  However, the examiner maintains that the other elements argued were fairly taught in the applied prior art.

Since the newly applied reference to Jünemann includes a feedback feature similar to Takagaki it may be beneficial to address those remarks to expedite the prosecution.  

To that end, applicant argues that Takagaki does not disclose a feedback feature serves as a catch point but instead only discloses the steps 9A to 9C as steps to catch the panel.  In response, the examiner agrees that the steps are to catch the panel but they catch be panel on a bottom side.  On an opposite top side, upon insertion of the grommet, the leading end of the bottommost step (9C) would catch an edge of the opening and wherein since it protrudes radially from the rest of the arm it would provide a greater resistance to deformation.  This increased resistance to deformation would provide at 

Applicant argues that the arms of Takagaki are resiliently rocked and deformed inwardly which permits the protrusion forming the step (9C) to slide along the lower edge of the mounting hole until it engages the lower edge.  In response the examiner agrees but as noted above the protrusion (at 9C) provides the feedback at the top edge of the hole not the bottom which is similar to the instant invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677